 326DECISIONSOF NATIONALLABOR RELATIONS BOARDScandiaRestaurants,Inc.,and Restaurant-HotelEmployers'Council of Southern CaliforniaandLos Angeles Joint Executive Board of Hotel andRestaurantEmployees and Bartenders Union,AFL-CIO. Case 31-CA-694May 13, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn March 6, 1968, Trial Examiner Harold X.Summers issued his Decision in the above-entitledproceeding,finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices in violation of the National Labor Rela-tions Act, as amended, and recommending that theRespondents cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theRespondents filed exceptions to the Trial Ex-aminer'sDecision and a supporting brief.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts asitsOrder the Recom-mended Order of the TrialExaminerand herebyordersthat theRespondents,ScandiaRestaurants,Inc., and Restaurant-Hotel Employers' Council ofSouthern California, Los Angeles, California, theirofficers,agents, successors,and assigns,shall takethe actionset forthin theTrial Examiner'sRecom-mended Order.TRIAL EXAMINER'S DECISIONHAROLD X. SUMMERS, Trial Examiner: In thisproceeding,the General Counsel of the NationalLabor Relations Board(herein called the GeneralCounsel and the Board,respectively)issued a com-plaint'alleging that Scandia Restaurants, Inc.(Respondent Scandia herein),and Restaurant-Hotel Employers'Council of Southern California(Respondent Council)had engaged in and were en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the National LaborRelationsAct (the Act). TheRespondents' jointanswer to the complaint admitted some of its al-legations and denied others; in effect,itdenied thecommission of any unfair labor practices.Pursuantto notice,a hearing was held before me at Los An-geles,California,on September19,1967.Allparties were afforded full opportunity to call andexamine and to cross-examine witnesses,to argueorally, and thereafter to submit briefs.Upon the entire record in the case, including myevaluation of the reliability of the witnesses basedupon the evidence and my observation of theirdemeanor,Imake the following:FINDINGS OF FACTI.COMMERCEAt all times material, Respondent Scandia hasbeen a California corporation engaged in the opera-tion of a restaurantinLos Angeles, California,which is the location of its principal office as well.During the 12 months ending July 12, 1967, Scan-dia, in the course and conduct of its business opera-tions, received directly from States of the UnitedStates other than the State of California goodsvalued in excess of $50,000, and it derived grossrevenues in excess of $500,000 from the sale offood and beverages.RespondentCouncil, a nonprofit California cor-oration,isa trade association admitting to mem-Eership firms engaged in the hotel, restaurant,and/or club and night club business, for whom,among other things,itacts as representative innegotiating and in administering collective-bargain-ing contracts with labor organizations.During theperiod relevant herein, Respondent Scandia (alongwith 185 other employers) was a member ofRespondentCouncil; I find that the Council actedas its agent in all relevant respects.Both Respondents are employers engaged incommercewithin themeaningof the Act.II.THE UNIONThe Charging Party, Los Angeles Joint Ex-ecutive Board of Hotel and Restaurant EmployeesandBartendersUnion,AFL-CIO (herein theUnion),composed of a number of local unionswhich represent employees in the hotel and restau-'The complaint was issued on July 12, 1967. The chargeinitiating theproceeding was riled on April 26, 1967.171 NLRB No. 51 SCANDIA RESTAURANTS, INC.327rant field, bargains with employers about the work-ing conditions of employees. It is a labororganiza-tion within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe General Counsel alleges, and the Respon-dentsdeny, that the Respondents unlawfullyrefused to furnish the Union information about aprofit-sharing plan which covered employees ofScandia, who were part of an appropriate bargain-ing unitrepresented by the Union.B.Background and ChronologyThere is essential agreement on the facts leadingup to the present dispute.For a number of years, the Union has been bar-gaining with Respondent Council, acting on behalfof its employer-members, with respect to the work-ing conditions of employees of these members.During this period, a series of collective-bargainingcontracts have covered the working conditions ofthese employees; the latest is effective, by its terms,from March 15, 1966, through March 14, 1971.The current contract covers 10,000 employees,whose jobs are listedin anappendix to the con-tract. (In effect, they constitute the "operating"personnel at the hotels, motels, restaurants, clubs,and night clubs whose owners are council mem-bers.)For the purposes of this proceeding, it isstipulated, and I find, that a unit appropriate forpurposes of collective bargaining consists of the in-cumbents of the jobs listed in Appendix A to thecurrent collective-bargaining contract, with the ex-clusion of guards, watchmen, and supervisors asdefined in the Act. I find, further, that the Union, atleast since 1962, has been and now is the exclusivebargaining representative of the employees in thisunit.Scandia has 98 employees within the bargainingunit.During the year 1963, retroactively effective to a'date (unspecified herein) in 1962, RespondentScandia installed a so-called profit-sharing plan(herein called the Profit Sharing Trust, or simply,theTrust 2), covering its employees, includingthose within the involved bargaining unit. The in-stallation was effectuated without notice to or con-sultation with the Union.'For its bearing on the issues herein, I set forthsuch details of the Profit Sharing Trust as arerevealed, expressly or impliedly, by the evidence inthe record.' The terms and conditions of the Trustare set forth in a formal Trust Agreement, whichterms and conditions have been "approved" by theInternal Revenue Service. A committee of three-one of them "not an officer" of Scandia-acts asadministratorof the Agreement. The Trust isfunded by the regular contributions of Scandia onbehalf of each of its employees and by the contribu-tions of those employees who wish to contribute, allof which is recorded in accounts set up for therespective employees. Scandia's contributions de-pend, at least in part, upon its periodic sales and/orprofits,whileemployees' contributions, as in-dicated,are entirely voluntary and vary fromnothing to a stated maximum. The Trust is primari-ly designed to benefit those who remain in the em-ploy of Respondent until normal retirement date,but variable benefits are available, after a minimumperiod of service, for those whose employment isterminated after any period of time, under a formu-la set forth in the Trust Agreement.The Union was unaware of the existence of theTrust for a number of years. It was only by chance,in the course of handling a grievance for one ofScandia's employees in January 1967, that a unionrepresentative,JointBoardBusinessManagerRobert Giesick, noticed a document referring tothe Trust. Forthwith, he asked Kenneth Hansen,principal stockholder in Respondent Scandia andgeneralmanager of its Scandia Restaurant,5 fordetails.Hansen, after consulting with Milton Jean-ney, executive director of Respondent Council,6 re-jected the request and referred Giesick to Jeanney.By telephone, Giesick asked Jeanney for profit-sharing details; once again, he was rebuffed. OnFebruary 13 and April 19, respectively, he wrote toHansen and to Jeanney, confirming his priorrequests and asking for a copy of the profit-sharingplan; by letter dated April 20, Jeanney, speakingfor the Council and for Scandia, in reliance on sec-tions12, 19A, and 19B of the current collective-bargaining contract-see infra -respectfully de-clined to accede to the request.(One of the few disagreements in this case con-cerns whether the Union gave the Respondents areason for making the request. Giesick testifiedthat, in his phone conversation with Jeanney, hesaid that he wanted details of the Trust "for infor-mational purposes," and that "we wanted it for theYRespondents denied that the plan was in facta profit-sharing planwithin the meaningof thetermas commonlyused-a witness for Respon-dentsreferredto it as a "savings plan"-but,for the purposes of thisproceeding, all parties agreed to refer tothe plan in question by this name Ihave derivedmy designation,"Profit SharingTrust," from a number ofdocumentsissued to its employees by Scandia' There isno allegation herein that the installationof the Trust was itselfviolative of the Act' Since the very issue here is the extent to which details of the Trust mustbe made public, the parties and I exercised caution throughout the hearingto the end that only those details which might be necessary to a dispositionherein would be airedIfindHansen to be an agent of Scandia" I find Jeanneyto be an agentof the Council and, formatters relevantherein, of Scandia 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose so that we could properlyinform the peo-ple what they were entitled to under the profit shar-ing plan."Jeanney testified that Giesick gave noreason.To the extent that it may have significance,7Icredit Giesick.Apart from other considerations, Ibelieve it inherently implausible that the exchangetook place without an exchange of reasons for posi-tions taken:in the face of section 19B of the cur-rently effective contract Giesick was venturing intoterritory seemingly excluded from the scope of bar-gaining;assuming rationality in the conversation, Ibelieve that Giesick at least attempted to "getaround" 19B.)As I have said, the Union had been unaware ofthe existence of the Trust until early 1967. (Indeed,Jeanney himself knew nothing about it until theraising of the question at that time.The programwas confined to Scandia;itwas not councilwide.)But Scandia's employees had not been kept in thedark.Each year,they were called together andwere given a report of the amount recorded in therespective Profit Sharing Trust account of each ofthem.The report issued each year was essentiallysimilar,except that the one distributed in 1967 (onAugust 22),referring to the Trust Agreement,added the phrase,"a copy of which is available inthe office for your examination."8To round out the setting for the problem at hand,it is necessary to recite a number of details sur-rounding certain provisions in the current collec-tive-bargaining contract.Section 12 of the contract,entitled"WageScales,Schedule 'A'," reads as follows:The wage scales hereto attached,markedSchedule"A," is hereby made a part of thisAgreement.Scales of wages shown in Schedule"A" of this Agreement are minimum wagescales and shall not prohibit a superior work-man from receiving a higher scale of wages.Section 19 is divided into a number of parts,includ-ing the following:A.MANAGEMENT'SPREROGATIVES:The prerogatives of Management include, butare not limited to, the exclusive right to hire,promote,demote,transfer,discipline, suspend,discharge,increase or decrease the work forceto meet the exigencies of the business,to main-tain the efficiency of the operation and of theemployees,to establish and enforce rules andregulations, and to determine the schedule ofwork and days of work except as specificallyabridged by the terms of this Agreement. Anyof the rights,powers or authority the Employerhad prior to the signing of this Agreement are'At the hearing,Jeanney stated he would not have turned over the infor-mation no matter what reason the Union would have given;he believed thecontract gave the Respondents the right to withhold the information."Respondents'brief states that exhibits introduced by the Union "sug-gest"that it had been aware of the existenceof the Trust "for sometime."The referenceis to Statementsof (Trust) Accountgiven an employee inAugust 1965and in August1966. Therewas no testimony as to when thesedocuments came into theUnion's possession.In the face of the uncon-retained by the Employer except those specifi-cally abridged, delegated, or modified by thisAgreement.B. SCOPE OF BARGAINING: The Em-ployer and the Union acknowledge that duringthe negotiations which resulted in this Agree-ment, each party had the unlimited right andopportunity to make demands and proposalswith respect to any subject or matter notremoved by law from the area of collectivebargaining,and that the understandings andagreements arrived at by the parties after theexercise of that right and opportunity are setforth in this Agreement. Therefore, the Em-ployerand theUnion, for the term of thisAgreement, each voluntarily and unqualifiedlywaives the right, and eachagreesthat the othershall not be obligated to bargain collectivelywith respect to any subject or matter notspecifically referred to or covered by thisAgreement, including fringe benefits, eventhough such subject or matter may not havebeen within the knowledge or contemplation ofthe parties at thetimethey negotiated orsigned this Agreement.And, finally, section 20, dealing with the durationof the Agreement, provides that the wage scalesand related details appearing in Schedule "A" ofthe Agreement (labeled as the "Wage Section")may be reopened for negotiations by the giving of60 days' notice by either party, on March 15, 1968,or on any subsequent contract anniversary date.Section 12, or its substance, has been a part ofsuccessive contracts between the Council and theUnion since prior to the one executed in 1962. Inthe discussions surrounding this section during con-tract negotiations-and I refer particularly to thosewhich took place in 1962, 1964, and 1966-therewas no mention of any profit-sharing plans; suchdiscussions as were had concerned whether, and towhat extent, there should be changes in theminimum wage rates for the different jobs listed inSchedule "A. 'Sections 19A and 19B first appeared in theCouncil-Union contract commencing in 1962, andthey were incorporated without change in the 1964and in the 1966 (present) contract. The conversa-tions leading to the incorporation of the sections,particularly that of 1962, were marked by theheated opposition of the Union; in none of thesediscussions,however,was any profit-sharing or re-lated plan mentioned by either party at the bargain-ing table.'tradicted testimony that the Union first learned of the Trust in January1967, and in view of the fact that its pressure for details was instituted im-mediately thereafter, I cannot adopt Respondents"'suggestion."9 Scandia's plan is not to be confused with Welfare and RetirementFunds referred to in the contract. These funds, financed by multiemployercontributions and administered by trustees representing the Council andthe Union, are councilwide SCANDIA RESTAURANTS, INC.329In sum(Ifind), neither at the last nor any priorcontract negotiations was there any demand for,offer of, or discussion of the Scandia Profit SharingTrust.And finally (I find), union representatives wereof the opinion that sections 19A and 19B"restrained the Union's rights" to open up for bar-gaining any area not referred to in the contract.C.Discussion-ConclusionIt is well settled that Section 8(a)(5) of the Actimposes an obligation upon an employer to furnish,on the request of the bargaining agent of its em-ployees, all information relevant to the bargainingrepresentative's performance of its functions.10 Thisobligation extends to information which the unionmay require in order "to police and administer ex-isting agreements. ""Respondents, equating the giving of the informa-tion requested about the Trust with bargaining overthe Trust, contend that the Union waived the rightto bargain over the subject when the current con-tractwas executed; their joint brief particularlycites section 19A, as "further enhanced " by 19B. 2Further, they urge that the information is neitherrelevant nor necessary for any purpose for whichthe information is being sought. They argue, finally,that the Board lacks jurisdiction over the matterbecause the Union has not, with respect to thesepremises,availed itself of the grievance procedureafforded by the collective-bargaining agreement.The Union does not seek to bargain about theTrust at this time. It specifically disclaims any suchdesire, and this record contains no evidence to thecontrary. I find that its purpose in requesting the in-formation was to become informed about the provi-sions of the Trust, the benefits of which wereamong the benefits of employment by Scandia." Itthus becomes unnecessary to pass upon whethersection 19A (the management prerogative clause),or 19B(the "zipper"clause),insulated Respon-dents from being requiredtobargainon thematter;14 it only needs be said that neither of thesesections of the contract-nor any other-providesthat the only working conditions at Scandia arethose which are set forth in the contract.15As noted above,a bargaining agent is entitled toinformation relevant to the discharge of its obliga-tions.The Union's request for information aboutthe Trust was in the nature of a request for such in-formation.Since the terms of the Trust establisheda working condition of Scandia's employees,'s theUnion bore the responsibility for policing it. Com-pliance with the good-faith obligation prescribed bytheAct required Scandia,itselfor through itsagent,Council,as well as Council,as administratorof the contract,to cooperate with the Union byfurnishing the requested details,unless the Union'sright to the information was waived,unless the in-formation was not relevant or necessary,unless theUnion'srequestwas improper for some otherreason,or unless compliance with it imposed an un-reasonable burden on the Respondents."Undoubtedly,the Union could have waived itsright to this or to any other information.But thewaiver of a statutory right is not to be lightly in-ferred;itmust be clear and unmistakable."' I findno waiver of the right to information aboutestablished working conditions in the cited provi-sions,in any other provision of the contract, or inany conduct of the Union's representatives.Ihave found that the provisions of the Trust con-stitute a condition of work for Scandia'sunit em-ployees.Self-evidently, information as to the condi-tion is required for the Union's discharge of its du-ties as bargaining agent for these employees;19 itspossession of details is relevant and necessary.20Respondents'contention that the Union shouldbe left to grievance and arbitration proceedings inthis matter is answered by holdings inHekman Fur-niture Company2'andLeland-GiffordCo.,` to theeffect that the statutory obligation to furnish data10N L R B vYat+man& Erbe Manufacturing Co,187 F 2d 947 (C A2), Tunken Roller Bearing CovNLRB, 325 F 2d 746 (C A 6)" J I Case Co v N L R B,253 F 2d 149 (C A7), TimkenRoller Bear-ing, supra12 In their original(written) refusal to furnish the information,Respon-dents also relied on section 12 ("Wage Scales"),but this section is notpart of their defense herein" Assuming, without finding, that the benefits were "optional," asclaimed by Respondents,they were benefits nevertheless" On this subject, seeNevi York Mirror, Division of the Hearst Corpora-tion,151NLRB 834, 838-840 It should be noted, in passing, that theRespondents'citation of the Trial Examiner'sDecision inUnit Drop ForgeDivision Eaton Yale & Towne,171NLRB 600, October 1967, is in-apposite-(1) the zipper clause there foreclosed bargaining over allmatters referred to as well as those unmentioned in the contract,and (2)in accordance with the clause,the Trial Examiner there found that thematter in question, covered by the contract, did not require furtherbargaining''On the contrary,the clear implicationof 19Ais that conditions exist-ing before the execution of the contract and not specifically changed by thecontract shall continue to exist until and unless altered by the Employer11Theterm "wages"includes all emoluments of value which may accrueto employeesbecause of the employment relationshipDickten & MaschMfgCo, 129 NLRB 112,125" SeeOtis ElevatorCompany,102NLRB 770, enforcement denied 208F 2d 176 (C A 2)" TimkenRoller Bearing CovN L R B,325 F 2d 746, 751 (C A 6),certdenied376 US 971,Smith CabinetManufacturing Co, 147NLRB 1506,Cloverleaf Div of Adams Dairy,147 NLRB 1410" Curtiss-Wright Corporation,Wright Aeronautical Division,145 NLRB152, enfd 347 F 2d 61 (C A 3)20Also see Whitin MachineWorks,108 NLRB1537,N L R B v TheItem Company,220 F 2d 956 (C A 5), enfg108 NLRB1634, certdenied 350 US 90521 101 NLRB631, 632, enfd 207 F 2d 561 (C A 6)22 95 NLRB 1306, 1322, enfd 200 F 2d 620, 624 (C A 1) 330DECISIONSOF NATIONAL LABOR RELATIONS BOARDto the bargaining representative is not satisfied bythe substitution of the grievance procedure.23Finally,there is no evidence(or contention) thatthe Union's request was improper for any reasonother than those discussedabove, or that com-pliancewith the request would impose an un-reasonableburdenon the Respondents.2"In short, on whatIconsider to be a fair prepon-derance ofthe credibleevidence,Ifind and con-clude that Respondent Scandia, itself and throughits agent,RespondentCouncil, and that RespondentCouncil itself (on theground that it was an em-ployerwhichadministeredthecontractinquestion),by refusing to comply with the Union'srequest fordetails as to Scandia'sProfit SharingTrust, have refused tobargain with the Union, inviolationof Section8(a)(5) and(1) of the Act.Upon the foregoing factual findingsand conclu-sions,I come to the following:CONCLUSIONS OF LAW1.Respondent Scandia is an employer engagedin commerce within the meaningof Section 2(6)and (7) of the Act.2.Respondent Council isan agentof Respon-dent Scandia.3.RespondentCouncil,as an agent of Respon-dent Scandia,is an employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) ofthe Act.4.The Unionis a labor organization within themeaningof Section 2(5) of the Act.5.All employees of those hotels,restaurants,clubs, and nightclubswhich aremembers ofRespondentCouncil who occupypositions listed inAppendix "A" of a collective-bargaining agreementby and betweenRespondentCouncil,for its mem-bers,and theUnion, effective fromMarch 15,1966, through March 17, 1971 (with theexclusionof guards,watchmen,and supervisors as defined inSection 2(11) of the Act),constitute and at alltimes material herein constituted a unit appropriatefor the purposes of collectivebargainingwithin themeaningof Section 9(b) of the Act.6.The Union,at leastsince 1962,has been andis the exclusive bargaining representative of all em-ployeesin the aforesaid bargaining unit within themeaning of Section 9(a) of the Act.29Also seeJ1.CaseCompany v.N.L.R.B.,253 F.2d 149, 154, 155 (C.A.7), andN.L.R.B vOtis ElevatorCo., 208 F 2d 176, 180 (C.A. 2). Cf.Her-culesMotor Corporation,136 NLRB1648, in which a Board majority de-nied the bargaining representative access to certain wage informationrequested in order to test whether standards had been correctly set; sayingthat this was "not a case where the union simply sought and was denied in-formation which was relevant to its task as bargaining agent in negotiating acontract,or policing or administering a contract, or adjusting a grievance,"the opinion concluded that the real question-whether the contract per-mitted a grievance in this area-should be disposed of within the contrac-tual framework.Also seeSquareD Co. v N LRB, 332 F.2d 360 (C A 9),cited byRespondents.The question posed was whether details had to be7.Employees of Respondent Scandia who occu-py positions included in the above-described bar-gaining unit are employees within said unit.8.At all times material herein,the terms,condi-tions, and benefits of a "Profit Sharing Trust" con-stituted a working condition of Respondent Scan-dia's employees who were in the aforesaid bargain-ing unit.9.On and since February13, 1967,by refusingto comply with a request of the Union for details asto the composition of Respondent Scandia's ProfitSharing Trust,Respondent Scandia has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.10.On and since April 19, 1967, by refusing tocomply with a request of the Union for details as tothe composition of Respondent Scandia'sProfitSharing Trust,Respondent Scandia, through itsagent Respondent Council,and Respondent Coun-cil, as an employer itself,have engaged in and areengaging in unfair labor practices within the mean-ing of Section8(a)(5) of the Act.11.By the conduct described in the two preced-ing paragraphs, Respondent Scandia and Respon-dentCouncilhave interferedwithand haverestrained and coerced employees in their exerciseof the rights guaranteed them in Section 7 of theAct, in violation of Section 8(a)(1) thereof.12.The aforesaid unfair labor practices are un-fair labor practices affecting commerce within themeaning ofthe Act.THE REMEDYHaving found that the Respondents herein haveengaged in certain unfair labor practices,Ishallrecommend that they be ordered to cease and de-sist therefrom and to take certain affirmative actionin order to effectuate the policiesof the Act.Because of the narrow scope of the unfair laborpractices as found herein, I shall recommend a"narrow" cease-and-desist order.Upon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin the case,I issuethe following:RECOMMENDED ORDERScandia Restaurants, Inc. (hereinafter Scandia),andRestaurant-HotelEmployers'Councilofgiven the union with respect to an incentive plan which the union hadspecifically (unsuccessfully)sought to have covered by the contract; thecourt (refusing enforcement of 142 NLRB 332) decided that thequestion-whether,under the terms of the contract,the rightto grieveonthe subject had been yielded-was a question which should have been sub-mitted to an arbitrator.The relevant distinction here is that there has beenno waiver of the right to grieve on profit sharing. For a Board interpretationofSquare D.seeGravenslund OperatingCodlblaWashington Hardware,168 NLRB 513.r' it is to be noted that,subsequent to thefiling of the charge which in-itiated the instant proceeding,Scandia offered to display a copy of theTrust Agreement to individual employees. SCANDIA RESTAURANTS, INC.Southern California (hereinafter Council), both ofLos Angeles, California, their officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to furnish to Los Angeles Joint Ex-ecutive Board of Hotel and Restaurant Employeesand Bartenders Union (hereinafter the Union)details as to the composition of a "Profit SharingTrust" applicable to employees of Scandia who arepart of a bargaining unit consisting of employees ofmembers of Council who occupy positions listed inAppendix "A" of a collective-bargaining agreementby and between Council, for its members, and theUnion, effective fromMarch 15, 1966, throughMarch 14, 1971 (with the exclusion of guards,watchmen, and supervisors as defined in Section2(11) of the Act).(b) In any like or relatedmannerinterferingwith,restraining,or coercing employees of Scandiain the exercise of their right to self-organization toform labor organizations, to join or assist any labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collectivebargainingor other mutual aid or protection, and torefrain from any and all such activities, except tothe extent that any such right may be affected by anagreement requiringmembership in a labor or-ganizationasaconditionof employment asauthorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which Ifind will effectuate the purposes of the Act:(a)Upon request, furnish the Union with detailsas to the composition of said Profit Sharing Trust.(b) Post copies of the attached notice marked"Appendix."" Copies of such notice, on forms pro-vided by the Regional Director for Region 31, afterbeing duly signed by an authorized representativeof each of the Respondents, shall be posted im-mediately upon receipt thereof, and bemaintainedfor 60 consecutive days thereafter, in conspiciousplaces at Scandia's restaurant operation, includingall places where notices to Scandia's employees arecustomarily posted. Reasonable steps shall be takenby Respondents to insure that such notices are notaltered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 31,inwriting, within 20 days from the receipt of thisDecision, what steps the Respondents have taken tocomply herewith."_` In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals. the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify the Regional Director forRegion 31, in writing,within 10 days from the date of this Order,what stepsRespondents have taken to comply herewith "APPENDIXNOTICE TOALL EMPLOYEES331Pursuant to the Order of a Trial Examiner of theNational Labor Relations Board and in order to ef-fectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our em-ployees that:WE WILL, upon request,furnish the Los An-geles Joint Executive Board of Hotel andRestaurant Employees and Bartenders Union,AFL-CIO,with details as to Scandia'sProfitSharing Trust.WE WILL NOT,by withholding such details orby anylike conduct, interfere with, restrain, orcoerce Scandia's employees in the exercise oftheir rights to organize,to form,join, or assista labor organization,to bargain collectivelythrough a bargaining representative chosen bythemselves,to engage in other concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any such activities (except to the extentthat the right to refrain is limited by the lawfulenforcement of a lawful union-security require-ment).SCANDIA RESTAURANTS,INC.(Employer)DatedBy(Representative) (Title)RESTAURANT-HOTELEMPLOYERS' COUNCIL OFSOUTHERN CALIFORNIA(Employer)DatedBy(Representative) (Title)This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 10th Floor, Bartlett Building, 215WestSeventh Street, Los Angeles, California 90014,Telephone 688-5801.